Case 2:17-cv-02538-CAS-SS Document 257 Filed 05/08/20 Page 1iof4 Page ID #:5613

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘OQ’
Case No. 2:17-CV-02538-CAS-SSx Date May 8, 2020
Title LILLIE v. MANTECH INT’L CORP.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - PLAINTIFF’S MOTION TO RETAX COSTS
(ECF No. 250, filed April 17, 2020)

I. INTRODUCTION & BACKGROUND

The Court finds this motion appropriate for decision without oral argument. See
Fed. R. Civ. Proc. 78; C.D. Cal. L.R. 7-15.

After a jury trial, the Court granted judgment as a matter of law to defendant
ManTech International Corporation (“ManTech”) on July 26, 2019. See ECF No. 212. As
the prevailing party entitled to its costs pursuant to Federal Rule of Civil Procedure 54(d),
ManTech filed an Application to the Clerk to Tax Costs, requesting $21,315.31. See ECF
No. 215 (“App.”). Plaintiff David Lillie did not oppose the application. On April 10, 2020,
the clerk of court awarded ManTech costs in the amount of $14,356.59. See ECF No. 249.
The award included all of the costs ManTech requested, except for $6,958.72 that pertained
to transcripts of court proceedings. Id.

Lillie filed the instant motion to retax costs pursuant to Federal Rule of Civil
Procedure 54(d)(1) on April 17, 2020. See ECF No. 250 (“Mot.”). ManTech filed an
opposition on April 27, 2020. See ECF No. 255 (“Opp.”). Lillie filed a reply on May 4,
2020. See ECF No. 256 (“Reply”).

Having considered the parties arguments and submissions in support thereof, the
Court finds and concludes as follows.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 4
Case 2:17-cv-02538-CAS-SS Document 257 Filed 05/08/20 Page 2o0f4 Page ID #:5614

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘OQ’
Case No. 2:17-CV-02538-CAS-SSx Date May 8, 2020
Title LILLIE v. MANTECH INT’L CORP.

 

Il. LEGAL STANDARD

Rule 54(d)(1) provides that “costs—other than attorney’s fees—should be allowed
to the prevailing party.” Fed. R. Civ. Proc. 54(d)(1). Courts have discretion to award costs
pursuant to Rule 54(d). Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 176 (9th
Cir. 1990). A federal court may only tax costs under Rule 54(d) if they are among the
types of costs enumerated in 28 U.S.C. § 1920. See Crawford Fitting Co. v. | T. Gibbons,
Inc., 482 U.S. 437, 441-42 (1987). Section 1920 permits a judge or clerk to tax the
following costs:

 

(1) Fees of the clerk and marshal;

(2) Fees for printed or electronically recorded transcripts necessarily
obtained for use in the case;

(3) Fees and disbursements for printing and witnesses;

(4) Fees for exemplification and the costs of making copies of any
materials where the copies are necessarily obtained for use in the case;

(5) Docket fees under section 1923 of this title; and

(6) Compensation of court appointed experts, compensation of
interpreters, and salaries, fees, expenses, and costs of special
interpretation services under section 1828 of this title.

28 U.S.C. § 1920.

In the Central District of California, after the clerk of court enters an order taxing
costs, Local Rule 54-2.5 allows a party to “serv[e] a motion to retax costs within seven (7)
days of the Clerk’s decision,” but the review on a motion to retax costs is “limited to the
record made before the Clerk and encompasses only those items specifically identified in
the motion.” See C.D. Cal. L.R. 54-2.5.

Ill. DISCUSSION

Lillie moves to reduce ManTech’s awarded costs by an additional 50% because it
contends that ManTech “overreach[ed]” by requesting the stricken court transcript costs

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 4
Case 2:17-cv-02538-CAS-SS Document 257 Filed 05/08/20 Page 30f4 Page ID #:5615

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘OQ’
Case No. 2:17-CV-02538-CAS-SSx Date May 8, 2020
Title LILLIE v. MANTECH INT’L CORP.

 

that that ManTech “knew or should have known” were not awardable. See Mot. at 2.
ManTech responds that Lillie’s motion is untimely, that its request for the subsequently-
stricken transcript costs was not “overreaching,” and that there is no basis, in any case, to
effectively sanction ManTech for making the now-stricken request. See Opp. at 2-7.

The Court agrees with Lillie that his motion was not untimely since it was filed with
7 days of the clerk’s order on April 10, 2020. Local Rule 54-2.5 only limits the Court’s
review “to the record” before the clerk, which includes ManTech’s request for the stricken
transcript costs. It does not require Lillie to have opposed that order before the clerk to
reserve his rights to file this motion.

However, the Court agrees with ManTech that a further reduction to its awarded
costs is not warranted. ManTech’s request to tax the now-stricken transcript costs was not
unreasonable, and did not show bad faith or amount to misconduct. Although a transcript
is ordinarily not taxable unless “it is approved by the Court or stipulated by counsel” to be
recoverable, C.D. Cal. L.R. 54-3.4, the “lack of prior approval” does not prevent a
prevailing party from attempting to tax such costs “if the case is complex and the transcripts
proved invaluable to both the counsel and the court.” Dowd v. City of Los Angeles, 28 F.
Supp. 3d 1019, 1049 (C.D. Cal. 2014) (quoting Manildra Milling Corp. v. Ogilvie Mills,
Inc., 76 F.3d 1178, 1184 (Fed. Cir. 1996)). In light of this rule, ManTech’s request to tax
the now-stricken transcript costs cannot be said to have been made in bad faith, even though
it had not obtained prior approval to request them, and even though the clerk of court
ultimately denied the request.

 

The absence of bad faith or other misconduct is dispositive. To the extent the Court
has discretion under Rule 54(d)(1) to further reduce ManTech’s cost award because it
“overreach[ed]” in its request to the clerk, the only cases Lillie cites—two cases decided
24 and 25 years ago by the same judge in the Northern District of Illinois—involved
prevailing parties that “overreach[ed]” by making bad faith cost requests without a
“colorable” basis to support their requests. See Nochowitz v. Emst & Young, 864 F. Supp.
59, 60-61 (N.D. Ill. 1994); Jansen v. Packaging Corp. of Am., 898 F. Supp. 625, 630 (N.D.
Ill. 1995). In both cases, the court applied the additional reduction as a penalty. See
Nochowitz, 864 F. Supp. at 61 (reducing cost award by 50% “as a disincentive to the
conduct’); Jansen, 898 F. Supp. at 629 (applying the additional reduction “for misconduct
worthy of a penalty’’) (internal citation and marks omitted). Because ManTech’s request
was defensible under Dowd, no such penalty is warranted here.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 4
Case 2:17-cv-02538-CAS-SS Document 257 Filed 05/08/20 Page 4of4 Page ID #:5616

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:17-CV-02538-CAS-SSx Date May 8, 2020
Title LILLIE v. MANTECH INT’L CORP.

 

IV. CONCLUSION

In accordance with the foregoing, Lillie’s motion to retax costs by an additional 50%
is DENIED.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 4
